DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9-10, 12-13, 15-17, 19, 22, 33, 35, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20 of U.S. Patent No. 11250830.
Regarding claims 1-5, 7, 9-10, 12-13, 15-17, 19, 22, 33, 35, and 44: claims 1-18 and 20 of US 11250830 are the corresponding audio controller and device that perform the methods recited in claims 1-5, 7, 9-10, 12-13, 15-17, 19, 22, 33, 35, and 44 of the current application. Therefore, it would have been obvious to a person skilled in the art that the claims 1-5, 7, 9-10, 12-13, 15-17, 19, 22, 33, 35, and 44 are unpatentable over the claims 1-18 and 20.
Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11250830 in view of Official Notice.
Regarding claim 45: claim 20 of US 11250830 supports the method recited in the claim 45 but not explicitly teaches if the electronic device is a portable electronic device powered by a battery. However, it is well-known in the art that mode switching amplifier is widely utilized in portable electronic devices powered by a battery (Official Notice). The motivation is to provide high quality sound outputs for the portable electronic devices while reserving power supply source.
Allowable Subject Matter
Claims 1-5, 7, 9-10, 12-13, 15-17, 19, 22, 33, 35, and 44-45 are allowed if the double patenting rejections addressed persuasively.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the prior art fails to disclose a specific method comprising: 
	generating an enable signal based on a masking sound in an audio signal; and 	controlling a mode transition of the audio amplifier between a current source mode and a voltage source mode based on the enable signal, the mode transition of the audio amplifier resulting in an artifact sound, the generating of the enable signal and the controlling of the mode transition achieved such that the artifact sound is substantially masked by the masking sound.
Furthermore, the rest of the disclosed limitations in combination with the discussed above limitations cause the claim distinguishing from the prior art.
Regarding independent claim 44: this method claim includes the method for controlling amplifier of claim 1 above and will be allowed under the same reasons that applied to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
He (US 20160080865)
Yamada (US 20150030184)
Jantzi (US 20020186077)
Mldya (US 20110012674)
Reichard (US 6366064)
Kawata (US 20100201283)
Kam (US20180184388)
Gaboriau (US 20200343871)
La Grou (US 20180309420)
Anderson (US 20170338777)
He (US 100044323)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654